UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6203



PHILIP EDWARD MCAFEE, JR.,

                                            Plaintiff - Appellant,

          versus


RONALD J. ANGELONE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-571-7)


Submitted:   May 11, 2000                   Decided:    May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judge.


Dismissed by unpublished per curiam opinion.


Philip Edward McAfee, Jr., Appellant Pro Se. Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Philip McAfee appeals the district court's order denying re-

lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court's

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.      See McAfee v. Angelone, No. CA-99-571-7

(W.D. Va. Jan. 14, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2